Name: Commission Regulation (EEC) No 2335/90 of 8 August 1990 correcting Regulation (EEC) No 2270/90 fixing the buying-in prices, aids and certain other amounts applicable for the 1990/91 wine year to intervention measures in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 8 . 90 Official Journal of the European Communities No L 211 /7 COMMISSION REGULATION (EEC) No 2335/90 of 8 August 1990 correcting Regulation (EEC) No 2270/90 fixing the buying-in prices, aids and certain other amounts applicable for the 1990/91 wine year to intervention measures in the wine sector opinion to the management committee ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Articles 35 (8), 36 (6), 38 (5), 41 (10), 42 (6), 44, 45 (9) and 46 (5) thereof, Whereas Commission Regulation (EEC) No 2270/90 (3) fixes the buying-in prices, aids and certain other amounts applicable for the 1990/91 wine year to intervention measures in the wine sector ; «, Whereas a check has shown that the Annex V thereto does not correspond to the measures submitted for an Article 1 Annex V to Regulation (EEC) No 2270/90 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L S4, 27. 3 . 1987, p. 1 . (2) OJ No L 132, 23 . 5. 1990, p. 19 . (3) OJ No L 204, 2. 8 . 1990, p. 35. No L 211 /8 Official Journal of the European Communities 9 . 8 . 90 ANNEX ANNEX V DISTILLATION AS PROVIDED FOR IN ARTICLE 42 OF REGULATION (EEC) No 822/87 1990/91 WINE YEAR (ECU/% vol/hl) EUR 10 Spain 1 . Buying-in price to be paid to the producer by the distiller :  type A I (') 2,85 2,25  type A II 6,26 4,95  types R I and R II (') 2,99 2,36 2 . Aid := (a) to distillation : 1 . neutral spirits :  type A I 2,36 1,75  type A II 5,82 4,49  types R I and R II 2,50 1,87 2 . spirits distilled from wine and raw spirits :  type A I 2,25 1,64  type A II 5,71 4,38  types R I and R II 2,39 1,76 (b) to the fortification of wine for distillation : li  type A I 2,21 1,61  type A II 5,62 4,31  types R I and R II 2,35 1,72 (') And table wine in a close economic relationship with these types of table wine.